Carley, Judge.
Appellant was tried before a jury and found guilty of the following offenses: aggravated assault on a peace officer; possession of a firearm during the commission of a crime; a violation of the Georgia Controlled Substances Act; and four different traffic violations. He appeals from the judgments of conviction and sentences entered on the jury’s verdicts.
1. Contrary to appellant’s assertion on appeal, the evidence clearly authorized a charge on flight. See generally Cain v. State, 178 Ga. App. 247, 249 (5) (342 SE2d 742) (1986); Blackman v. State, 178 Ga. App. 88, 89 (2) (342 SE2d 24) (1986); Goodrum v. State, 158 Ga. App. 602, 604 (5) (281 SE2d 254) (1981).
2. In response to the jury’s request for further instructions, the trial court gave a recharge which was limited to the specific issue raised by the jury’s request. When the trial court inquired whether the recharge had addressed the jury’s concerns, the foreman replied in the affirmative. Notwithstanding its responsiveness to the jury’s request, the recharge is enumerated as error. Appellant contends that the trial court’s failure also to reinstruct as to certain defensive principles, even absent a request by the jury for a recharge as to those principles, was erroneous. “ ‘ “Where the jury, after having been charged by the court, returns into court and requests an instruction upon a specific question, it is not error for the judge to confine his instruction to the specific point suggested by the jury’s inquiry. [Cits.] It is within the court’s discretion to recharge the jury in full or only upon the point or points requested. [Cits.] . . .” [Cit.]’ [Cit.]” An *531drews v. State, 170 Ga. App. 888 (319 SE2d 23) (1984). Accordingly, there was no error in the instant case.
Decided January 15, 1987.
Walter E. Van Heiningen, for appellant.
H. Lamar Cole, District Attorney, James E. Hardy, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.